Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 1-18 and 20-22 in the reply filed on 08/02/2022 is acknowledged.
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/02/2022.

Specification
The disclosure is objected to because of the following informalities: on page 9 line 28, “lower section 120c” should read “lower section 120a”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-14, 17-18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newcomer (US20130281000A1).
Regarding claim 1, Newcomer teaches 
an apparatus for managing air intake in a heating, ventilation, and air conditioning (HVAC) system (duct 1100 as shown on fig. 26A and 26B), comprising:
a substantially hollow airflow body (airflow through duct 1100 as indicated by arrows)
at least one air inlet formed in a first portion of the airflow body (upper vent 303a)
an air outlet formed in a second portion of the airflow body, wherein the at least one air inlet and the air outlet are in fluid communication through at least a portion of the airflow body (area on duct 1100 that perpendicularly merges with horizontal return duct, indicated as output duct 104 on fig. 24A; airflow flows all the way from upper vent 303a through output duct 104 as indicated by arrows on fig. 26B)

Regarding claim 2, Newcomer teaches the apparatus of claim 1, 
wherein the air outlet is configured to engage in fluid communication with a return air vent of an HVAC system (duct 1100 engages with output duct 104)

Regarding claim 4, Newcomer teaches the apparatus of claim 1, 
wherein the at least one air inlet is disposed in one of an upper portion or lower portion of the airflow body (as shown, upper vent 303b is disposed in an upper portion of duct 1100)

Regarding claim 5, Newcomer teaches the apparatus of claim 1, 
wherein the air outlet is disposed in one of an upper portion or lower portion of the airflow body (merging outlet disposed in a lower portion below lower vent 305a)

Regarding claim 6, Newcomer teaches the apparatus of claim 1, 
wherein the air inlet is disposed in an upper portion of the airflow body and the air outlet is disposed in a lower end portion (upper vent 303b is disposed in an upper portion of duct 1100, merging outlet disposed in a lower portion below lower vent 305a)

Regarding claim 7, Newcomer teaches the apparatus of claim 1, 
comprising a first air inlet (upper vent 303b) and a second air inlet (lower vent 305a), wherein the first air inlet is configured to intake air from an upper region of a space being serviced by the HVAC system and the second air inlet is configured to intake air from a lower region of the space being serviced by the HVAC system (both intake air from room 301 as indicated by the arrows on fig. 26A for lower vent 305a and fig. 26B for upper vent 303b)

Regarding claim 8, Newcomer teaches the apparatus of claim 7, 
wherein the air outlet is formed in a lower portion of the airflow body (merging outlet disposed in a lower portion below lower vent 305a)

Regarding claim 9, Newcomer teaches the apparatus of claim 7, 
wherein the first air inlet and second air inlet are configured to be in selective fluid communication with the air outlet (as shown between fig. 26A and 26B, valve 1110 blocks off flow from either upper vent 303b or lower vent 305a to dictate which is in communication with the outlet)

Regarding claim 10, Newcomer teaches the apparatus of claim 9, 
further comprising a closure mechanism (valve 1110), wherein the closure mechanism is positionable and configured to selectively block fluid communication between one of the first air inlet or the second air inlet and the air outlet (A valve 1110 is installed in the duct adjacent the lower duct opening 1104 . The valve can move between a first position as illustrated in FIG. 23A, in which it closes off the upper duct opening 1102 , and a second position as illustrated in FIG. 23B, in which it closes off the lower duct opening 1104) [0136]

Regarding claim 11, Newcomer teaches the apparatus of claim 10, 
wherein the position of the closure mechanism is set manually to block fluid communication between a selected one of the first air inlet or the second air inlet and the air outlet (In alternate embodiments, the valve 1110 might be manually operated) [0137]

Regarding claim 12, Newcomer teaches the apparatus of claim 10, 
wherein the position of the closure mechanism is set automatically based on a state of operation of the HVAC system, to block fluid communication between a selected one of the first air inlet or the second air inlet and the air outlet (The valve 1110 could be controlled by an electronically operated drive mechanism such that electrical signals can be used to cause the valve to move between the first and second positions; therefore, it can be assumed by one of ordinary skill in the art that the electrical signals controlling the position of the valve would be based on the operative state of the system) [0137]

Regarding claim 13, Newcomer teaches the apparatus of claim 12, 
wherein a position of the closure mechanism is controlled by a controller, wherein the controller is in communication with an HVAC system to which the apparatus is installed (as in claim 12, it can be assumed by one of ordinary skill in the art that the electrical signals come from a controller apparatus)

Regarding claim 14, Newcomer teaches the apparatus of claim 10, 
wherein the closure mechanism is hingedly connected to an interior portion of the airflow body (as shown on fig. 26A and 26B, the rotation of valve 1110 is supported by a hinge connected to duct 1100)

Regarding claim 17, Newcomer teaches the apparatus of claim 1, 
wherein the airflow body comprises one of a rectangular, ovular, or circular cross-sectional shape (as shown on fig. 23A and 23B, duct 1100 comprises a rectangular cross section)

Regarding claim 18, Newcomer does not explicitly teach the apparatus of claim 1, 
wherein the airflow body is configured to be portable
However, In re Lindberg, 194 F.2d 732, 93 USPQ 23, the federal circuit held that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results. Therefore, the claimed portable configuration of the airflow body does not distinguish the claimed invention over the prior art since it does not produce a new or unexpected result for the system.

Regarding claim 20, Newcomer teaches a heating, ventilation, and air conditioning (HVAC) air intake management system, comprising:
an air distribution body (duct 1100)
a first air input port (upper duct opening 1102)
a second air input port (lower duct opening 1104)
an air return outlet port (area on duct 1100 that perpendicularly merges with horizontal return duct, indicated as output duct 104 on fig. 24A)
a closure mechanism (valve 1110) configured to selectively close one of the first air input port or the second air input port (A valve 1110 is installed in the duct adjacent the lower duct opening 1104 . The valve can move between a first position as illustrated in FIG. 23A, in which it closes off the upper duct opening 1102 , and a second position as illustrated in FIG. 23B, in which it closes off the lower duct opening 1104) [0136]
wherein the first air input port, second air input port, and air return outlet port are formed in one or more walls of the air distribution body (as shown in fig. 26A and 26B, each of the upper duct opening 1102, lower duct opening 1104, and outlet point are branched from duct 1100) and wherein the air return outlet port is configured to return air pulled through    a selectively open one of the first air input port or second air input port, and to an HVAC air return duct (as shown in fig. 26A and 26B, air enters duct 1100 from room 301 through upper duct opening 1102 or lower duct opening 1104, and exits through an outlet point that merges with output duct 104 which returns to heating and cooling unit 100)

Regarding claim 21, Newcomer teaches the HVAC air intake management system of claim 20, 
wherein a position of the closure mechanism is controlled by a controller, wherein the controller is in communication with an HVAC system to which the HVAC air intake management system is installed (The valve 1110 could be controlled by an electronically operated drive mechanism such that electrical signals can be used to cause the valve to move between the first and second positions; therefore, it can be assumed by one of ordinary skill in the art that the electrical signals controlling the position of the valve come from a controller apparatus) [0137]

Regarding claim 22, Newcomer teaches the HVAC air intake management system of claim 20, further comprising
a first return air vent in fluid communication with the first air input port (upper vent 303a corresponding to upper duct opening 1102)
a second return air vent in fluid communication with the second air input port (lower vent 305a corresponding to lower duct opening 1104), wherein the air return outlet port is configured to return air pulled from one of the first return air vent or the second return air vent via the selectively open one of the first air input port or second air input port, and to the HVAC air return duct (as shown in fig. 26A and 26B, air enters duct 1100 from room 301 through upper vent 303a or lower vent 305a, and exits through an outlet point that merges with output duct 104 which returns to heating and cooling unit 100)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomer (US2013281000A1) in view of AIC Steel (http://www.aicsteel.com/wp-content/uploads/2019/09/Rectangular-Catalog.pdf).
Regarding claim 3, Newcomer does not explicitly teach the apparatus of claim 1, 
further comprising one or more adaptors configured to allow the air outlet to engage in fluid communication with a return air vent of an HVAC system
However, it is common knowledge in the art that merging ducts contain flanged edges with bolt fittings to ensure a proper securement between the ducts. On page 26, AIC steel shows a tee duct fitting with this configuration that could be used at to merge duct 1100 with output duct 104. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a duct fitting such as that of AIC steel in order to ensure a proper fit between the ducts and reduce the chance of leakage.

Regarding claim 16, Newcomer does not explicitly teach the apparatus of claim 1, 
wherein the airflow body comprises one or more of a rigid, semi-rigid, flexible, and collapsible material
However, it is well known in the art for ducts to be constructed of steel, as mentioned on page 26 of AIC Steel, the tee fitting can be comprised of  “Galvanized steel G90 and G115”, which would both be considered rigid materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the ducts of Newcomer with steel in order to ensure the ducts do not deform or succumb to wear over time.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newcomer (US2013281000A1) in view of Mosley (US9657962B2).
Regarding claim 15, Newcomer does not teach the apparatus of claim 1, 
wherein the airflow body comprises a plurality of stackable sections
Mosley teaches
wherein the airflow body comprises a plurality of stackable sections (as shown on fig. 1, the register system comprises a plurality of stacking duct sections, including plenum chamber section 5, plenum chamber section 6, and plenum chamber section 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the stackable vent configuration taught in Mosley to Newcomer, in order to allow for easy installation and the ability to accommodate for different room heights when positioning the upper vent 303b.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762